t c memo united_states tax_court norman hinerfeld petitioner v commissioner of internal revenue respondent docket no 4879-15l filed date r's appeals_office appeals rejected p's offer to settle his liability for trust fund recovery penalties because it did not reflect the value of his residence l title to which he had previously transferred to his wife w held upholding a determination by appeals that lacks an adequate explanation does not violate the doctrine_of 318_us_80 when the failure of explanation relates to a legal issue rather than a matter committed to the agency's discretion held further because p failed to establish that w paid adequate_consideration for l the record demonstrates or provides grounds for inferring that p transferred l to w to protect it from his creditors and p failed to demonstrate any respect in which the transfer of l affected his use or enjoyment of the property w can appropriately be treated as holding title to l as p's nominee accordingly r's settlement officer did not abuse her discretion in rejecting an offer-in-compromise that did not reflect l's value richard s kestenbaum scott l kestenbaum and bernard s mark for petitioner michael j de matos for respondent memorandum opinion halpern judge this case is before us for review of a determination by the internal_revenue_service irs appeals_office appeals to sustain the filing of a notice_of_federal_tax_lien nftl concerning trust fund recovery penalties tfrps assessed against petitioner under section in regard to unpaid employment_taxes of thermacon industries inc thermacon for the quarters ended september and date march september and date and march and date quarters in issue before his resignation in petitioner had been chairman of thermacon we must decide whether appeals abused its discretion in rejecting petitioner's offer to settle for dollar_figure liabilities that exceeded dollar_figure when respondent issued the nftl and remained almost dollar_figure at the time of trial 1all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the larchmont residence background since petitioner and his wife have resided in a house located in larchmont new york larchmont residence in date petitioner executed a deed by which he transferred title to the larchmont residence to mrs hinerfeld the deed states that petitioner made the transfer in consideration of ten dollar_figure dollars paid_by mrs hinerfeld the parties stipulated the deed to be a quitclaim_deed after transferring the larchmont residence to his wife petitioner continued to pay at least some of the expenses of maintaining the property mrs hinerfeld's payments to financial institutions between date and date mrs hinerfeld made payments to various financial institutions totaling dollar_figure million the dates and amounts of those payments are as follows date amount dollar_figure big_number big_number big_number big_number payee commerce bank of pa na fleet national bank lasalle business_credit llc lasalle business_credit llc lasalle business_credit llc big_number big_number lasalle business_credit llc lasalle national bank assessment of trust fund recovery penalties the prior levy notice and hinerfeld i respondent assessed petitioner's tfrp liabilities for the quarters in issue between february and date the following june respondent notified petitioner of his intention to collect those liabilities by levy in 139_tc_277 we considered a petition to review appeals' determination to sustain the proposed levy hinerfeld i presented two issues for our decision whether appeals and area_counsel in the small_business_self-employed_division of the office chief_counsel had engaged in prohibited ex_parte communications during the collection_due_process cdp hearing concerning the levy notice and whether appeals had abused its discretion in rejecting petitioner's offer to settle his liabilities for dollar_figure we resolved both issues in respondent's favor 2the levy notice covered all of the quarters in issue other than the quarter ended date see 139_tc_277 the nftl petitioner's initial cdp hearing in date respondent issued to petitioner an nftl regarding amounts assessed under sec_6672 for the quarters in issue in date petitioner requested a cdp hearing in regard to the nftl that request referred to a pending offer petitioner had made to settle his tfrp liabilities but raised no other issues in particular petitioner did not dispute his tfrp liabilities in date before petitioner's initial cdp hearing settlement officer so marilyn matthews reviewed the deed by which petitioner transferred title to the larchmont residence to his wife the copy of the deed included in the record bears no evidence of having been recorded in date petitioner's attorney richard kestenbaum sent so matthews a copy of an affidavit petitioner had given in hinerfeld i in which he stated in exchange for the deed to the larchmont residence my wife paid off my bank guarantees of dollar_figure to commerce bank and dollar_figure to fleet bank the following month after the initial cdp hearing mr kestenbaum sent so matthews another letter that identified wholly different payments as the consideration after claiming that mrs hinerfeld paid substantial consideration for the deed transfer mr kestenbaum elaborated a mong other_payments mrs hinerfeld satisfied debts of her husband to lasalle bank in the amount of dollar_figure and dollar_figure and then paid approximately dollar_figure to satisfy the mortgage on the subject premises notice_of_determination in a notice_of_determination issued in date appeals sustained the nftl filing the notice_of_determination acknowledged petitioner's dollar_figure offer-in-compromise oic but stated that appeals could not consider an oic as a collection alternative because the financial information petitioner provided indicated that he had sufficient assets to satisfy his liabilities in particular appeals determined that the taxpayer maintains a interest in the primary residence and that his wife does not meet the requirements of a purchaser according to sec_6323 appeals interpreted the deed by which petitioner transferred the larchmont residence to his wife as indicating that he made that transfer for no consideration the notice_of_determination further states that t he deed was quitclaimed while thermacon's employment_taxes were accruing remand after petitioner petitioned this court for a review of appeals' determination respondent moved to remand the case to appeals for reconsideration of petitioner's oic respondent acknowledged that so matthews' analysis regarding mrs hinerfeld's status as a 'purchaser' under sec_6323 was a mistake of law mrs hinerfeld's status as a purchaser would have been relevant to the question of whether her interest in the larchmont residence was subject_to any preexisting tax_lien on the property but respondent did not assess petitioner's tfrps until after petitioner had transferred the larchmont residence to his wife therefore as respondent acknowledged in his motion to remand there was no lien at the time the larchmont property was transferred we thus granted respondent's motion conflicting explanations of consideration after our remand of the case petitioner and his attorney continued to make conflicting claims about the consideration mrs hinerfeld allegedly paid for the larchmont residence during a date meeting with appeals petitioner disavowed the claims his attorney had made in his date letter to so matthews at that meeting petitioner claimed that mrs hinerfeld's payments to the lasalle entities in date had nothing to do with the transfer of the larchmont residence instead petitioner claimed that mrs hinerfeld had made a separate payment of dollar_figure million on the date of the deed in response appeals gave petitioner two weeks to provide documentation of the alleged dollar_figure million payment petitioner later admitted in a letter to so matthews that t here was no 'million dollar check' in the meantime mr kestenbaum sent so matthews a letter in which he reverted to his original claim in payment for the equity in the subject property mr kestenbaum alleged mrs hinerfeld on date paid the sum of dollar_figure to satisfy mr hinerfeld's liability to commerce bank in addition mr kestenbaum added on date in further payment for the equity in the residence mrs hinerfeld tendered a letter_of_credit to fleet national bank in the amount of dollar_figure to satisfy mr hinerfeld's obligation to fleet petitioner's subsequent letter to so matthews made the same claim supplemental notice_of_determination in the supplemental notice_of_determination supplemental notice it issued to petitioner appeals stated that it could not consider an oic as a collection alternative because he has sufficient equity in assets to satisfy the liabilities in reaching that conclusion so matthews treated the larchmont residence as an asset available to satisfy petitioner's liabilities on the ground that mrs hinerfeld held that property as petitioner's nominee so matthews based her analysis on internal_revenue_manual irm pt date the supplemental notice does not explain in any detail so matthews' application of the factors listed in the irm instead it states only most or all of the factors listed in internal_revenue_manual sec_5 that are used to determine if a nominee situation exists are present in this case 3internal revenue manual irm pt date stated no one factor determines whether a nominee situation is present but a number of factors taken together may the following list is neither exhaustive nor exclusive but nominee situations typically involve one or more of the following a the taxpayer previously owned the property b the nominee paid little or no consideration for the property c the taxpayer retains possession or control of the property d the taxpayer continues to use and enjoy the property conveyed just as the taxpayer had before such conveyance e the taxpayer pays all or most of the expenses of the property f the conveyance was for tax_avoidance purposes the supplemental notice states repeatedly that the transfer of title to the larchmont residence occurred while thermacon's employment_taxes were accruing trial testimony according to mrs hinerfeld's testimony at trial her agreement to pay petitioner's liabilities arose from his interest in placing a second mortgage on the house to pay those liabilities mrs hinerfeld expressed concern about losing the house and offered to give him the funds to repay the liabilities and thereby avoid further encumbering the residence in exchange she said she asked that title to the house be transferred to her name to protect it from petitioner's creditors mrs hinerfeld acknowledged that the payments she claimed to have made as consideration for the house were made before execution of the deed when asked why she said well i had to wait for it but that was my quid pro quo i get the house and i will pay your loans in his own testimony at trial petitioner attributed the delay in execution of the deed to his attorney's busy schedule petitioner also testified that he was unaware of thermacon's unpaid employment_taxes until when he was apprised of thermacon's liabilities by the corporation's then owner discussion i applicable statutory provisions sec_6320 and sec_6330 provide a taxpayer the right to notice and the opportunity for an appeals hearing before the commissioner can collect unpaid tax by means of a lien or levy against the taxpayer's property if a taxpayer requests a cdp hearing the appeals officer conducting the hearing must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the collection action including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives see sec_6330 sec_6330 allows a taxpayer to appeal to the tax_court a determination under sec_6320 or sec_6330 although petitioner claims to have resigned from thermacon in and to have been unaware of the corporation's unpaid employment_taxes until he does not dispute his liability under sec_6672 for thermacon's unpaid employment_taxes for the quarters in issue petitioner argues only that so matthews abused her discretion in rejecting his oic sec_7122 gives the commissioner the discretion to compromise unpaid tax_liabilities sec_301_7122-1 proced admin regs lists doubt as to collectibility as a valid ground for compromising an unpaid liability doubt as to collectibility exists in any case where the taxpayer's assets and income are less than the full amount of the liability id generally under the commissioner's administrative guidelines appeals will accept a taxpayer's oic as a result of doubt as to collectibility only if the oic reflects the taxpayer's reasonable collection potential rcp --that is the amount the commissioner could reasonably collect through other means including administrative and judicial collection remedies see irm pt date a taxpayer's rcp ordinarily includes in addition to his own assets and future income any amounts collectible from third parties such as through enforcement of a lien against sec_6672 imposes a penalty equal to the amount of any unpaid employment_taxes withheld by a corporation from its employees' wages on any person who willfully fails to collect account for or pay over those taxes in general any person with the duty and authority to cause the corporation to withhold and pay over the taxes in question can be subject_to liability under sec_6672 see sec_6671 property held by a nominee of the taxpayer irm pt date we generally find no abuse_of_discretion when an appeals officer rejects a taxpayer's oic because it does not reflect the taxpayer's rcp determined in accordance with the commissioner's administrative guidance e g caney v commissioner tcmemo_2010_90 wl at ii standard and scope of review a standard of review dalton the parties devote considerable portions of their briefs to the questions of the standard and scope of our review when a taxpayer's underlying liability is at issue in a cdp case we review appeals' determination de novo otherwise we review that determination for abuse_of_discretion e g 114_tc_176 the parties agree that because petitioner does not challenge his underlying liabilities our review is generally for abuse_of_discretion cf u s c sec_706 requiring a reviewing court subject_to the judicial review provisions of the administrative_procedure_act apa to hold unlawful and set_aside agency action findings and conclusions found to be 5the value of property held on behalf of a taxpayer by a nominee can be included in the taxpayer's rcp regardless of whether the commissioner proceeds against the property see irm pt date it is not necessary to actually seek or obtain any specific legal remedy in order to address transferee nominee alter ego issues in an offer arbitrary capricious an abuse_of_discretion or otherwise not in accordance with law in 124_tc_69 however we wrote when faced with questions of law the standard of review makes no difference whether characterized as a review for abuse_of_discretion or as a consideration 'de novo' of a question of law we must reject erroneous views of the law but kendricks left open the question of the standard we apply in identifying error in a legal conclusion on which a determination by appeals rests do we accept any legal conclusions that are reasonable even if we might reach a different conclusion or do we instead resolve underlying legal issues by applying our own view of the law in 682_f3d_149 1st cir rev'g 135_tc_393 and tcmemo_2011_136 the court_of_appeals for the first circuit described a court's role in cdp cases as consider ing whether the factual and legal conclusions reached at a cdp hearing are reasonable not whether they are correct respondent urges us to follow the reasonableness standard set forth by the first circuit in dalton petitioner observes that because he does not reside in the first circuit we need not follow the doctrine_of 54_tc_742 aff'd 445_f2d_985 10th cir and apply dalton's reasonableness standard petitioner thus urges us instead to review so matthews' legal conclusion de novo this court has not yet expressly adopted the reasonableness test articulated by the court_of_appeals in dalton and the present case does not give us occasion to do so for the reasons described below we conclude that so matthews' determination that mrs hinerfeld held title to the larchmont residence as petitioner's nominee was not only reasonable but correct 6citing our opinions in porro v commissioner tcmemo_2014_81 aff'd 589_fedappx_502 11th cir and jewell v commissioner tcmemo_2016_239 respondent claims that we have applied the dalton principles in cases outside of the first circuit in porro we did uphold as reasonable an so's determination regarding the ownership of property but that issue proved to be irrelevant to our disposition of the case the taxpayers' rcp would have been more than twice the amount of their offer without regard to the property in issue thus we noted that even if we agreed with the taxpayers and disregarded the value of the property it would not affect the outcome of this case porro v commissioner at in jewell v commissioner at we cited 682_f3d_149 1st cir rev'g 135_tc_393 and tcmemo_2011_156 principally for the proposition that should the commissioner enforce a lien against property held by a corporation that he claimed to be the taxpayer's nominee the corporation may have an opportunity to assert its ownership and to litigate that question in an appropriate forum 7because so matthews did not explain her rationale in any detail we cannot be sure that our conclusion rests on the analysis she applied but the prospect that we might be relying on an analysis that differs from hers does not prevent us from upholding her determination see infra part iii c b scope of review the record rule regarding the scope of our review respondent argues that because petitioner's underlying liabilities are not at issue review should be limited to the administrative record in 411_us_138 the supreme court opined in applying the standard provided in u s c sec_706 the focal point for judicial review should be the administrative record already in existence not some new record made initially in the reviewing court in 123_tc_85 rev'd 439_f3d_455 8th cir however we held that when reviewing for abuse_of_discretion under sec_6330 we are not limited by the administrative_procedure_act and our review is not limited to the administrative record we noted that the statutory provisions governing our traditional deficiency jurisdiction predated the apa and that accordingly the apa's judicial review provisions did not apply to deficiency cases and the jurisdiction granted us by sec_6330 to consider appeals in cdp cases we reasoned is part and parcel of the statutory framework granting us jurisdiction to redetermine deficiencies id pincite the court_of_appeals for the eighth circuit reversed our opinion in robinette and held that the record rule applies in cdp cases before this court the court declined to view cdp cases as part and parcel of our traditional pre- apa deficiency jurisdiction collection_due_process hearings under sec_6330 the court observed were newly-created administrative proceedings in and the statute provided for a corresponding new form of limited judicial review robinette v commissioner f 3d pincite two other courts of appeals have concluded that the record rule applies to cdp cases before this court see 568_f3d_710 9th cir aff'g in part tcmemo_2006_166 and aff'g in part rev'g in part decisions in related cases 469_f3d_27 1st cir aff'g 125_tc_301 although all three courts of appeals that have considered the issue have rejected our position that the record rule is inapplicable to cdp cases we have not expressly overruled our opinion in robinette nonetheless at least two of our more recent opinions call into question our rationale in that case in 130_tc_115 the commissioner argued that the court of appeals' reversal of our opinion in robinette required us to accept the record rule when reviewing the denial of innocent spouse relief we had initially adopted our position regarding the inapplicability of the record rule in innocent spouse cases in 122_tc_32 vacated 439_f3d_1009 9th cir in ewing we noted the similarity in the statutory text granting us jurisdiction in deficiency and innocent spouse cases sec_6213 gives us jurisdiction to redetermin e deficiencies and sec_6015 gives us jurisdiction to determine appropriate innocent spouse relief in porter v commissioner t c pincite we relied on that same similarity in statutory text to conclude that s ection is part and parcel of the statutory framework governing our deficiency jurisdiction we distinguished robinette on the ground that congress chose not to use the word 'determine' or some derivation thereof in sec_6330 id pincite in doing so we implicitly acknowledged that given the difference in statutory terms sec_6015 can more readily than sec_6330 be viewed as part and parcel of the statutory framework governing our traditional pre-apa deficiency jurisdiction more recently in kasper v commissioner 150_tc_8 we accepted the applicability of the record rule in cases involving the commissioner's denial of whistleblower awards among other things we noted that the jurisdictional statute sec_7623 does not allow us to determine or redetermine the appropriate whistleblower award it simply allows the commissioner's determination regarding a whistleblower award to be appealed to this court if congress's use of 'determine' was as important as our caselaw tells us it was we reasoned then the use of 'appeal' in a jurisdictional grant is telling id pincite in that regard we acknowledged that the text of sec_6330 before its amendment in date was admittedly similar to that in sec_7623 id pincite nonetheless we allowed that kasper v commissioner t c pincite n was not the right case to revisit the record rule's application in cdp cases nor is the case now before us as with the issue regarding the standard of our review we need not resolve the question of the scope of our review whether or not we limit our review to the administrative record we would conclude that so matthews correctly took into account the value of the larchmont residence in evaluating petitioner's oic iii other preliminary issues a impact of hinerfeld i before evaluating so matthews' determination regarding the nominee issue we must address two aspects of appeals' consideration of the present case that petitioner claims establish by themselves that rejection of his oic was an abuse_of_discretion first petitioner alleges that in hinerfeld i the commissioner accepted that the transfer of the larchmont residence had not been fraudulent petitioner claims that appeals' alleged failure to follow its own prior conclusions alone is arbitrary and an abuse_of_discretion respondent counters that so matthews was under no obligation to reach the same conclusion as that of the so in the prior case regarding the transfer of the larchmont residence we agree if this court had concluded in hinerfeld i that petitioner retained no interest in the larchmont residence after his transfer of legal_title to his wife petitioner might be able to argue that that conclusion was binding for purposes of the present case under collateral_estoppel but petitioner's counsel mr kestenbaum conceded at trial that we did not address that issue in hinerfeld i and that the doctrine_of collateral_estoppel is thus inapplicable b form of deed petitioner also argues that a mischaracterization in the original notice_of_determination of the deed by which petitioner transferred title to the larchmont residence to his wife evidenced a mistake of law that standing alone should constitute an abuse_of_discretion respondent accepts that so matthews' description of petitioner as having quitclaimed the larchmont residence was in 8the so handling the cdp hearing concerning the levy notice addressed in 139_tc_277 concluded that acceptance of mr hinerfeld's offer would be premature because then-pending litigation might have disclosed the availability of an additional source of collection we concluded that under those circumstances appeals had not abused its discretion in rejecting mr hinerfeld's oic in evaluating mr hinerfeld's offer appeals determined that his transfer of the larchmont residence to his wife had not been fraudulent when the commissioner sought at trial and on brief to raise the fraudulent transfer issue we declined to consider it because t he transfer of the residence played no role in the determination to reject mr hinerfeld's offer-in-compromise id pincite n error notwithstanding the parties' stipulation describing the deed as a quitclaim_deed but contends that her error was harmless because it did not affect her determination that mrs hinerfeld held the larchmont property as petitioner's nominee again we agree with respondent as petitioner acknowledges the distinction among the various types of deeds for conveying property under new york law relates to the warranties or covenants made by the grantor --a point that has no obvious relevance to the factors on which so matthews based her conclusion c adequacy of explanation of appeals' determination chenery petitioner also complains that a lthough so matthews cited to the irm and its provisions respecting nominee theories of ownership the administrative record discloses no analysis or thoughtful consideration of any of the factors and fails to apply them in a reasoned way to petitioner's case petitioner's argument implicates a fundamental doctrine_of administrative law drawn from opinions of the supreme court in 318_us_80 and 332_us_194 as articulated by the court in chenery ii u s pincite the basic chenery doctrine posits that a reviewing court in dealing with a determination or judgment which an administrative agency alone is authorized to make must judge the propriety of such action solely by the grounds invoked by the agency and that basic doctrine has an important corollary if the administrative action is to be tested by the basis upon which it purports to rest that basis must be set forth with such clarity as to be understandable id the chenery doctrine rests on a proper respect for the separate roles of administrative agencies and the courts who review their determinations in chenery i u s pincite the court opined if an order is valid only as a determination of policy or judgment which the agency alone is authorized to make and which it has not made a judicial judgment cannot be made to do service for an administrative judgment a n appellate court cannot intrude upon the domain which congress has exclusively entrusted to an administrative agency the court thus drew a clear distinction between acts of administrative discretion 9as recently a sec_2011 this court had not decided whether the chenery doctrine applied to our cdp cases see rosenbloom v commissioner tcmemo_2011_140 wl at ndollar_figure w e haven't yet addressed the applicability of chenery in cdp cases and we are not going to start in a case where neither party made the argument since then however we have repeatedly accepted the doctrine's potential application see antioco v commissioner tcmemo_2013_35 jones v commissioner tcmemo_2012_274 at invoking chenery to justify refusal to consider post hoc explanations for sustaining appeals' determination salahuddin v commissioner tcmemo_2012_141 wl at o ur role under sec_6330 is to review actions that the irs took not actions that it could have taken in which courts should be reluctant to interfere and legal determinations which are more squarely within the courts' purview if the action rests upon an administrative determination--an exercise of judgment in an area which congress has entrusted to the agency-- of course it must not be set_aside because the reviewing court might have made a different determination were it empowered to do so but if the action is based upon a determination of law as to which the reviewing authority of the courts does come into play an order may not stand if the agency has misconceived the law chenery i u s pincite although the supplemental notice provides only a conclusory explanation of so matthews' determination that mrs hinerfeld held the larchmont property as petitioner's nominee we can nonetheless uphold that determination without violating the chenery doctrine or its corollary adequate explanation requirement the reason simply put is that the treatment of mrs hinerfeld as her husband's nominee is a legal issue that is not committed to respondent's administrative discretion so matthews' failure to explain her reasoning means that even if we were to reach the same conclusion she did we could not be confident that we would be relying on the same analysis but our upholding her determination on grounds that might differ from the precise analysis she employed would not encroach upon the commissioner's discretion the issue of the adequacy of a taxpayer's proposed oic is obviously one committed to the commissioner's administrative discretion therefore we cannot uphold the rejection of an oic on grounds other than those on which the agency relied it is not for us to say which proposals are acceptable and which are not but the agency has already told us that in the exercise of its discretion it would not accept petitioner's oic if he can be treated as owning the larchmont residence and the question of petitioner's rights in that property is a legal one the adequacy of an offer of dollar_figurex in settlement of a liability of dollar_figurey made by a taxpayer with assets of dollar_figurez is a question for the agency to determine but whether the assets available to satisfy the taxpayer's liability are dollar_figurez or some lesser amount may turn on determination s of law as to which our reviewing authority come s into play see chenery i u s at dollar_figure 10if the reasonableness test of dalton v commissioner f 3d pincite defined the standard of our review the question of mrs hinerfeld's status as petitioner's nominee might not be a legal question as the court_of_appeals for the first circuit recognized in dalton appeals' rejection of a taxpayer's oic because it does not take into account property held by a third party who may be the taxpayer's nominee does not definitively resolve the legal issue of the property's ownership that question would be resolved only if and when the commissioner proceeds against the property at which time the alleged nominee would have the opportunity to contest the commissioner's claim when appeals rejects a taxpayer's oic because it fails to take into account property held by an alleged nominee it merely concludes that the taxpayer is sufficiently likely to have an interest in the property to warrant its inclusion in the taxpayer's rcp and that continued although so matthews' failure to articulate her reasoning does not risk our encroaching on the commissioner's discretion in violation of the chenery doctrine that failure could still be grounds for remand if it prevented effective judicial review the requirement of clear explanations of agency actions is at least to some extent independent of chenery judge friendly argued that it would misconstrue the adequate explanation requirement to treat it as included within the 'chenery doctrine' henry j friendly chenery revisited reflections on reversal and remand of administrative orders duke l j to satisfy that part of the adequate explanation requirement that is independent of chenery however an explanation need not be a paragon of clarity see 419_us_281 it need only be sufficient to allow for effective judicial review camp u s pincite continued question--how likely a taxpayer's potential interest in property must be for it to be included in the taxpayer's rcp--may well be one committed to the commissioner's discretion even so we need not determine the applicability of dalton's reasonableness test in deciding whether to uphold appeals' determination in the present case or instead remand the case for further proceedings because we would conclude on the record before us whether or not limited to the administrative record that as a matter of law mrs hinerfeld held the larchmont residence as petitioner's nominee petitioner's interest in that property would appropriately be taken into account in determining his rcp under any standard of assessing potential ownership so matthews' explanation of her rejection of petitioner's oic though conclusory is nonetheless adequate for us to conduct judicial review we can assess her conclusion that mrs hinerfeld holds the larchmont residence as petitioner's nominee without knowing the precise analysis that led her to that conclusion although the apa requires an agency that denies the request of an interested person made in connection with an agency proceeding to provide p rompt notice of that denial that includes a brief statement of the grounds for denial u s c sec_555 that requirement has been construed as simply a codification of the more general requirement of adequate explanation for agency actions originating in caselaw see 259_f3d_731 d c cir describing u s c sec_555 as a codification of the 'fundamental' requirement of administrative law that an agency 'set forth its reasons' for decision thus the u s c sec_555 requirement of a brief explanatory statement is no more stringent than the general adequate explanation requirement a statement complies with u s c sec_555 if it is sufficiently detailed to allow a reviewing tribunal to appraise the agency's determination under the appropriate standards of review 737_f2d_883 10th cir because so matthews' explanation of her rejection of petitioner's proposed oic would comply with u s c sec_555 as well as the more general judicially created administrative law requirement the adequacy of her explanation does not give us any more reason than the question of the scope of our review to reconsider the apa's applicability to our cdp cases iv mrs hinerfeld as petitioner's nominee having disposed of petitioner's threshold arguments and considered the standard and scope of our review we now turn to the ultimate issue the case presents whether so matthews was correct in treating mrs hinerfeld as holding title to the larchmont residence as petitioner's nominee a relevant factors under new york law we begin by asking whether new york courts would recognize the nominee theory on which so matthews relied although federal_law provides means by which the commissioner can proceed against property owned by a delinquent taxpayer the question of whether a taxpayer has an interest in particular property must be answered by state law see eg 472_us_713 and it is a universal conflicts of laws principle that the law of the place where it is situated governs all matters concerning the title and disposition of real_property am jur 2d conflict of laws sec_22 the district_court for the southern district of new york acknowledged in nassar family irrevocable tr v united_states no civ er wl at s d n y date aff'd sub nom 699_fedappx_46 2d cir that new york state courts have not explicitly applied the nominee theory of ownership in tax cases as that court went on to note however it and other district courts in the second circuit have applied the nominee theory in tax cases where the property interest was governed by new york law id see also united_states v evseroff no 00-cv-06029 kam wl at e d n y date aff'd 528_fedappx_75 2d cir giardino v united_states no 96-cv-6348t wl at w d n y date blue lotus holdings ltd inc v united_states no 96-cv-233 wl at n d n y date first corp sedans inc v united_states no civ dc wl at s d n y date in determining whether a titleholder is really a nominee for a delinquent taxpayer the court in each cited case applied a six-factor test drawn from 894_fsupp_589 n d n y vacated and remanded 107_f3d_110 2d cir libutti was a wrongful_levy suit brought by edith libutti to challenge the government's efforts to collect tax owed by her father robert by levying on a racehorse devil his due which it claimed she held as his nominee although edith and her father were new jersey residents edith brought suit in the district_court for the northern district of new york because the irs had seized devil his due when the horse was in saratoga to run in the whitney handicap because the court determined that new jersey had a stronger interest in the case than did new york it concluded that conflict of laws principles required it to apply new jersey law when possible id pincite but the court found no reported cases addressing the factors relevant to the nominee theory from new jersey id pincite with the parties' agreement the court therefore applied six factors drawn from caselaw in various jurisdictions by the district_court for the district of montana in 791_fsupp_1450 d mont as listed by the court in libutti those factors are whether inadequate or no consideration was paid_by the nominee whether the property was placed in the nominee's name in anticipation of a lawsuit or other liability while the transferor remains in control of the property whether there is a close relationship between the nominee and transferor whether the parties failed to record the conveyance whether the transferor retains possession and whether the transferor continues to enjoy the benefits of the transferred property libutti f_supp at dollar_figure b application of factors for the reasons explained below consideration of the six libutti factors supports so matthews' conclusion that mrs hinerfeld holds the larchmont residence as her husband's nominee 11on the facts before it the court in 894_fsupp_589 n d n y vacated and remanded 107_f3d_110 2d cir found only one of the listed factors close relationship to be present and thus concluded that edith libutti did not hold devil his due as her father's nominee the court also rejected the government's argument that the stable business that owned the horse was an alter ego of mr libutti on the grounds that the alter ego theory applied only to pierce the veil of a corporation and could not be applied to impute property of a proprietorship to its owner on appeal the court_of_appeals for the second circuit viewed the district_court as having evidenced an over-rigid 'preoccupation with questions of structure' libutti f 3d pincite quoting 98_f3d_13 2d cir the appellate court reasoned that if robert dominated and controlled lion crest the stable he should not be able to escape his tax_liabilities simply because it was not incorporated and he chose instead to constitute his daughter as his unincorporated business' nominee id adequacy of consideration petitioner has not established that mrs hinerfeld paid any consideration for the larchmont residencedollar_figure none of the payments made by mrs hinerfeld that petitioner and his attorney have at various times claimed to be the consideration for that transfer were made contemporaneously with the deed by which petitioner transferred to his wife title to the larchmont residence the record includes no written documentation that specifically identifies those payments as bargained-for consideration for mrs hinerfeld's acquisition of the residence although petitioner and his attorney made conflicting claims about which of mrs hinerfeld's payments in satisfaction of petitioner's liabilities constituted consideration for petitioner's transfer of the residence they both ended up singling out mrs hinerfeld's date payment of dollar_figure to commerce bank and her dollar_figure payment to fleet bank the following november petitioner would thus have us believe that he and his wife entered into an agreement no later than date for her to acquire the larchmont residence and that his conveyance to her in date satisfied a preexisting obligation new york law requires contracts for the sale of real_estate to be in writing n y gen oblig law sec 12petitioner has the burden of proving that so matthews abused her discretion in rejecting his oic see rule a titsworth v commissioner tcmemo_2012_12 wl at mckinney a contract for the sale of any real_property is void unless the contract or some note or memorandum thereof expressing the consideration is in writing subscribed by the party to be charged or by his lawful agent thereunto authorized by writing and the record provides no evidence that petitioner and his wife committed their alleged agreement to writing if petitioner and mrs hinerfeld had entered into an oral agreement requiring him to transfer to her title to the larchmont residence in consideration of the payments she made in march and date her part performance of that agreement might have enabled her to have a court compel petitioner's transfer of title despite the absence of a written_agreement see id sec nothing contained in this section abridges the powers of courts of equity to compel the specific performance of agreements in cases of part performance but the conflicting claims made by petitioner his wife and his attorney regarding the precise terms of the alleged agreement provide grounds for skepticism about the existence of an agreement with sufficiently clear terms to be specifically enforced in short even considering the additional evidence presented at trial the record does not establish a clear enough nexus between petitioner's transfer of title 13if we were to decline to consider the hinerfelds' trial testimony we would have no explanation at all of the discrepancy in timing between the transfer of title and the payments that allegedly provided consideration for that transfer to the larchmont residence and specific payments by mrs hinerfeld for us to accept those payments as bargained-for consideration transfer with retained control in anticipation of liability although mrs hinerfeld admitted at trial that she had acquired title to the larchmont residence to protect it from petitioner's creditors petitioner argues that the second libutti factor does not apply in the present case because t he larchmont residence was transferred to ruth three years prior to the assessment of the tax_liabilities in issue and without any knowledge of the same as articulated by the court in libutti f_supp pincite however the factor applies if the transfer was made in anticipation of a lawsuit or other liability the transfer need not have been made in anticipation or to avoid the collection of the specific liability that the commissioner seeks to have satisfied in the case of a transfer of title to residential property from one occupant to another it is not obvious how one goes about determining whether the transferor retained control of the property after the transfer the location of legal_title would be unlikely to have a significant practical impact on the residents' use and enjoyment of the property perhaps in recognition of that reality the federal district courts in the second circuit in applying the libutti factors have tended to equate possession and control for example in evseroff wl at the district_court for the eastern district of new york wrote evidence in the record indicates that the second factor is satisfied in that the property was transferred in anticipation of evseroff's liability to the irs and possibly his estranged wife and evseroff remained in possession and control of the dover street residence in nassar family irrevocable tr the district_court for the southern district of new york concluded that a_trust to which a taxpayer had transferred an apartment held that property as the taxpayer's nominee the court began its analysis by stating its finding that the undisputed evidence demonstrates that the taxpayer has exercised complete control_over the apartment and has retained all the benefits of ownership suggesting that he not the trust is the true owner of the property nassar family irrevocable tr wl at but at no point in its analysis did the court differentiate between possession and control in discussing the second libutti factor the court referred only to evidence that the taxpayer transferred the apartment to the trust in anticipation of the tax_liabilities in issue and other liabilities without citing any caselaw on point respondent seems to follow the same tack essentially equating possession and control in listing the reasons to believe that petitioner retained control_over the larchmont residence respondent notes that petitioner and mrs hinerfeld have lived there since and that petitioner continued to pay at least some of the expenses relating to the property after transferring title to his wife on the premise that mrs hinerfeld acted at petitioner's direction in satisfying his liabilities respondent asks us to infer that she also acted at his direction in paying household expenses petitioner counters t he fact that he minimally supported the residence by paying insignificant expenses cannot be enough to establish his 'control over the property' but petitioner has failed to identify any respect in which his transfer to his wife of legal_title to the larchmont residence materially affected their use of the property as respondent argues there is no indication in the record that the 'transfer' of the larchmont residence to mrs hinerfeld affected petitioner's use of the property in any way certainly petitioner remained in possession of the property to the extent that possession can be equated with control he also retained control of the property and again mrs hinerfeld admitted that she acquired title to the property in an effort to shield it from petitioner's creditorsdollar_figure 14the administrative record alone provides sufficient evidence to support a conclusion that the larchmont residence was placed in mrs hinerfeld's name in anticipation of a lawsuit or other liability so matthews of course did not have mrs hinerfeld's trial testimony before her so matthews seems to have inferred continued for those reasons we conclude that the second libutti factor also weighs in favor of viewing mrs hinerfeld as holding the larchmont residence as petitioner's nominee close relationship petitioner admits that he and his wife have a close relationship but claims that under the circumstances their relationship ought to be a neutral factor as he articulates his argument although there is a 'close relationship' between the alleged nominee ruth and petitioner and although petitioner resides in the residence and enjoys its benefits considering the marital relationship and the fact continued from the fact that the transfer of title to the larchmont residence occurred while thermacon's employment_taxes were accruing that petitioner made the transfer to protect the residence from his personal liability for those taxes because she purported to apply the factors listed in irm pt she apparently felt she had to establish that the transfer was for tax_avoidance purposes but respondent did not assess any of the liabilities in issue until date and the record provides no evidence that petitioner was aware of thermacon's unpaid employment_taxes before that date in any event under the libutti factors the relevant question is not whether the transfer in issue was motivated by a desire to avoid the particular tax_liabilities in issue but simply whether the transfer was made to protect the property from liabilities and the administrative record provides plenty of evidence that petitioner's transfer to his wife of title to the larchmont residence was related to his and thermacon's financial difficulties indeed petitioner insisted to so matthews that his wife's payment of liabilities served as the consideration for the transfer that ruth paid for almost all costs respecting the residence it is submitted that these are neutral factors petitioner's reasoning seems to be grounded on the premise that whenever one spouse transfers a joint residence to the other the transferor's continued use and enjoyment of the residence is to be expected given their relationship the transferee is unlikely to send the transferor packing after securing title to the residence the court_of_appeals for the second circuit recognized this reality in a bankruptcy case when it rejected the creditors' argument that the debtor's residing at property purchased by his wife and transferred to a_trust evidences that the debtor was the property's equitable owner 332_f3d_85 2d cir as the court observed t he mere fact that the debtor lived at lattingtown estate along with his wife and family without paying rent does not divest the wife or the t rust of ownership of the property because a homeowner would be expected to allow her spouse and children to live rent-free in her home id pincite and we ourselves have noted that c ourts must be cognizant of letting a close relationship take precedence over all of the other factors in determining whether a relative acts as nominee for a transferor dalton v commissioner t c pincite certainly a close relationship between grantor and grantee does not necessarily make the grantee the grantor's nominee id but rendering the close relationship factor neutral as petitioner suggests would go too far in the other direction when other factors weigh in favor of treating one related_party as the other's nominee as in petitioner's case the parties' relationship can and should provide further support for that treatment recording of conveyance although the copy of the deed by which petitioner transferred to his wife title to the larchmont residence that is included in the record bears no evidence of recording respondent does not contest petitioner's claim that t he deed reflecting the transfer was properly recorded on the basis of respondent's concession we will treat the fourth libutti factor as weighing against viewing mrs hinerfeld as petitioner's nominee in holding title to the larchmont residence retention of possession and continued enjoyment of the transferred property in the case of property used as a residence possession and continued enjoyment amount to the same thing thus in the present case the fifth and sixth libutti factors collapse into one and those factors both weigh in favor of treating mrs hinerfeld as petitioner's nominee in holding title to the property as noted above there is no evidence in the record that petitioner's transfer to his wife of title to the larchmont residence significantly affected his possession or enjoyment of the property v conclusion because all of the libutti factors other than the recording of the deed weigh in favor of treating mrs hinerfeld as petitioner's nominee in holding title to the larchmont residence so matthews' determination to that effect was not only reasonable but correct petitioner transferred the property to a person--his wife-- with whom he had a close relationship he failed to establish that mrs hinerfeld paid adequate_consideration for the property mrs hinerfeld admitted at trial that title to the larchmont residence was placed in her name to protect the property from her husband's creditors and the administrative record before so matthews gave her grounds to infer that to have been the case finally petitioner failed to identify any respect in which the transfer of legal_title to the residence affected his use or enjoyment of the property because mrs hinerfeld can appropriately be treated as petitioner's nominee in holding title to the larchmont residence so matthews did not abuse her discretion in rejecting an oic that did not reflect the value of that property decision will be entered for respondent
